UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6933



LEONARD CARTER,

                                              Plaintiff - Appellant,

          versus


T. FOWLKES, Director Law Library Sussex I
State Prison; PAUL CUMMINGS, Treatment Pro-
grams Supervisor; RONALD J. ANGELONE, Direc-
tor, Virginia Department of Corrections,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-00-701)


Submitted:   November 8, 2001          Decided:     November 15, 2001


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leonard Carter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Leonard Carter appeals the district court’s order dismissing

his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.             Carter’s case

was   referred   to    a   magistrate       judge   pursuant   to    28    U.S.C.

§ 636(b)(1)(B) (1994).         The magistrate judge recommended that

relief be denied and advised Carter that failure to file timely

objections to this recommendation could waive appellate review of

a district court order based upon the recommendation. Despite this

warning,   Carter     failed   to   object     to   the   magistrate      judge’s

recommendation.

      The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.             See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985).       Carter has waived appellate review by

failing to file objections after receiving proper notice.                 Accord-

ingly, we affirm the judgment of the district court.                We dispense

with oral argument and deny Carter’s motion for appointment of

counsel because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                          AFFIRMED




                                        2